Citation Nr: 1626189	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 16, 2010, to include entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO/Agency of Original Jurisdiction (AOJ)) in Winston-Salem, North Carolina.  Jurisdiction over this claim is currently with the RO in Waco, Texas.  In December 2013, the appeal was remanded for additional development.  

In a June 2015 decision, the Board denied an increased initial rating in excess of 30 percent for PTSD prior to September 16, 2010 and granted an increased 70 percent rating for PTSD from that date.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted the Joint Motion for Partial Remand (Joint Motion); vacated that portion of the June 2015 Board decision which denied an initial rating in excess of 30 percent for PTSD prior to September 16, 2010; and remanded the appeal to the Board for action consistent with the Joint Motion.

The June 2015 Board decision also determined that a claim for a TDIU rating in conjunction with the appeal for an increased initial rating for PTSD had been raised by the record and that the Veteran had disagreed with the July 2014 denial of specially adapted housing.  These matters were remanded for the RO to adjudicate entitlement to a TDIU rating in the first instance and to allow the RO to provide a Statement of the Case (SOC) as to the matter of entitlement to specially adapted housing.  In July 2015, the AOJ adjudicated the matter of entitlement to a TDIU rating (see July 8, 2008 rating decision and Supplemental SOC (SSOC)) and issued an SOC as to the matter of entitlement to specially adapted housing.  Notably, the Veteran did not perfect her appeal as to the matter of specially adapted housing by filing a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  Thus, this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159.

Review of the record shows that there is outstanding evidence pertinent to the claims.  Specifically, a January 2008 VA psychological assessment notes that the Veteran reported 3 visits to the Vet Center from December 2006 to January 2007.  Further, her February 2014 VA PTSD examination report shows that the Veteran was seen at the Vet Center in Killeen, Texas, for about 25 individual therapy sessions prior to her seeking treatment at the VA Medical Center in Temple, Texas in 2012.  To date, the Vet Center treatment records have not been requested or otherwise obtained.  VA has a duty to obtain identified, pertinent medical records.  38 C.F.R. § 3.159(c).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether they are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records of such treatment may be pertinent and perhaps critical evidence regarding the claims on appeal and must be obtained.  

Review of the record also shows that VA has obtained incomplete records from the Social Security Administration in connection with the Veteran's claim for SSA disability benefits.  Specifically, although medical records in connection with the SSA decision have been obtained, the decision itself is not available for review.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain copies of her records from the Killeen, Texas, Vet Center, including those dated from December 2006 to 2012.  All requests for records and their responses must be associated with the claims folder.

2.  Obtain a copy of the decision created by the Social Security Administration in regard to SSA disability benefits.  All requests for records and their responses must be associated with the claims folder.

3.  Thereafter, please obtain a retrospective medical opinion from an appropriate provider which includes a full description of the manner and extent to which the Veteran's service-connected psychiatric disability alone impairs functions related to physical and sedentary employment since September 2007.  

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (to include securing a medical opinion if necessary), and then review the record and readjudicate the claims on appeal.  If either benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

